Brown, Judge:
This appeal to reappraisement has been stipulated and submitted for decision by counsel for the parties hereto.
. On the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such value is 25,213 lbs. @ $3.10 per 100 lbs. less 2% c. i. f. Houston, less freight, insurance, and charges in the amount of $96.15. Judgment will be rendered accordingly.